     Case 3:17-cv-07303-MMC Document 123 Filed 12/17/18 Page 1 of 2



1    I HOLLAND & KNIGHT LLP
     Allison D. Martin Rhodes (SBN 261496)
2    Dayna E. Underhill (pro hac vice)
     Nicholas Melzer (SBN 246356)
3    Daniel P. Kappes (SBN 303454)
     Jessica M. Brown (SBN 295293)
4    400 South Hope Street, 8th Floor
     Los Angeles, CA 90071
5    T 213.896.2400 | F 213.896.2450
     E-mail: allison.martinrhodes@hklaw.com
6    E-mail: dayna.underhill@hklaw.com
     E-mail: nicholas.melzer@hklaw.com
7    E-mail: daniel.kappes@hklaw.com
     E-mail: jessica.brown@hklaw.com
8
     Attorneys for Defendant
9    Trademark Engine, LLC

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13
                                      )        Case No. 3:17-cv-7303-MMC
14    LEGALFORCE RAPC WORLDWIDE,      )
      P.C.,                           )       DEFENDANT TRADEMARK ENGINE,
15                                    )       LLC’S NOTICE OF WITHDRAWAL OF
                           Plaintiff, )       MOTION FOR A PROTECTIVE ORDER
16                                    )       (DKT. NO. 118) PURSUANT TO LOCAL
             vs.                      )       RULE 7-7(e)
17                                    )
      TRADEMARK ENGINE LLC.; and DOES )       Hearing Date:   January 11, 2019
18    1-50, INCLUSIVE,                )       Hearing Time:   9:00 a.m.
                                      )       Courtroom:      7
19                        Defendants. )       Before:         Hon. Maxine M. Chesney
                                      )
20                                    )
                                      )
21

22

23

24

25

26

27

28
      NOTICE OF WITHDRAWAL OF MOTION                           Case No. 3:17-cv-7303-MMC
      Case 3:17-cv-07303-MMC Document 123 Filed 12/17/18 Page 2 of 2



1           PLEASE TAKE NOTICE THAT, pursuant to Local Civil Rule 7-7, Defendant Trademark

2    Engine, LLC (“Trademark Engine”), by and through its attorneys, hereby withdraws without

3    prejudice its Motion for a Protective Order Prohibiting Plaintiff or its Attorneys from Recording

4    Telephone Calls Between Counsel, filed on December 3, 2018 (Dkt. No. 118) (the “Motion”).

5    Plaintiff’s Opposition to the Motion was due on or before December 17, 2018. Trademark Engine

6    has not yet filed a Reply.

7           Northern District of California Civil Local Rule 7-7(e) provides that: “Within the time for

8    filing and serving a reply, the moving party may file and serve a notice of withdrawal of the motion.

9    Upon the filing of a timely withdrawal, the motion will be taken off-calendar.” As the parties have

10   agreed to resolve the issues raised in the Motion, Trademark Engine respectfully withdraws its

11   Motion without prejudice pursuant to Local Civil Rule 7-7(e). This withdrawal obviates the need

12   for the hearing on this matter scheduled for January 11, 2019.

13

14   Dated: December 17, 2018                     Respectfully submitted,
15                                                HOLLAND & KNIGHT LLP
16
                                                  /s/ Nicholas Melzer
17
                                                  Nicholas Melzer
18                                                Attorneys for Defendant
                                                  Trademark Engine, LLC
19

20

21

22

23

24

25

26

27

28
                                                      1
      NOTICE OF WITHDRAWAL OF MOTION                                        Case No. 3:17-cv-7303-MMC
